Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 26, 2020

                                     No. 04-20-00383-CV

                   IN THE INTEREST OF L.S. AND W.S., CHILDREN,


                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2018-10-32406-CV
                    Honorable Camile Glasscock Dubose, Judge Presiding


                                       ORDER

       Appellant’s brief was originally due on September 28, 2020. This court granted appellant
one extension of time in which to file his brief, until October 28, 2020. On October 22, 2020,
appellant filed a second unopposed motion requesting a thirty-day extension. The motion is
GRANTED and appellant’s brief is due no later than November 30, 2020.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court